Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/04/21 is acknowledged. 

Status of Claims
Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are pending. 
In the submission filed on 04/04/21, claims 1, 6 and 12 were amended, and no claims were cancelled or added. 
Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are rejected.

Non-Compliant Amendment
Applicant's amendments to the claims do not comply with 37 C.F.R. 1.121(c). For example, extensive changes were made to the preamble of claim 1 but these changes are not shown by way of proper markup (underlining and strike-through). Accordingly, the claims as currently presented do not accurately indicate the changes made relative to the immediate prior version of the claims by proper markings. As a courtesy to Applicant, the non-compliant amendments have been entered. Applicant is advised to carefully check the other claim amendments, and future amendments, for compliance with 37 C.F.R. 1.121 to ensure clarity of the record and proper printing of any patent that issues from the instant application.

Response to Arguments
Regarding the Claim Interpretation 
In view of Applicant's comments, the Claim Interpretation section has been revised. The functional language has been included in the pertinent claim limitations. 
Regarding the rejections under 35 U.S.C. 112(a)
The rejections have been withdrawn in part, in view of the instant amendments. 
Regarding the rejections not withdrawn, Applicant cites MPEP 2163.02. This citation is incorrect. The MPEP content quoted by Applicant is from 2161.01.II. In any event, the MPEP content quoted by Applicant pertains to best mode and accordingly is not relevant to the rejections, which were based on lack of written description, in particular, lack of algorithm.
Regarding the rejections under 35 U.S.C. 112(b)
The rejections have been withdrawn in part, in view of the instant amendments. 
Regarding claim 1, the claim is understood as purporting to encompass operations performed by the sender device (user interface thereof), hence the unclarity grounding the rejection. The removal of the sender device from the preamble does not detract from this unclarity.
Regarding claim 15, the claim has not been amended, despite Applicant's remarks to the contrary.
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
In response to Applicant's arguments: data transfers, and reducing errors therein and the consequences of such errors, is not deemed a technical field, but rather a business process. The putative improvements cited by Applicant (e.g., reduction in use of resources, delays, etc.), if any, result from improvements in a business process and the application of a generic computer to the business process. 
It is also noted that a portion of the subject matter of the independent claims is deemed intended use and as such is not entitled to full patentable weight.
Examiner's Comments
Intended Use/Functional Language
Claims 1 and 6 recite:
"provid[e] … the user interface of the sender device associated with the particular sender configured to initialize …"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"master participant data store that stores …"; "computing device … adapting the computing device to: generate …; identify …; responsive … update …; and provide …"
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 6 are directed to a "computerized data transfer system, for allowing data transfers to be initiated over a computer communications network between a plurality of senders and a plurality of recipients the system" and a "method of configuring a user interface of a device associated with a selected sender, among a plurality of senders, in initiating data transfers over a computer communications network."
Claims 1 and 6 are directed to the abstract idea of "determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data)" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 6 recites "maintaining … a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profiles for a specific recipient, among a plurality of recipients, the sender specific recipient profile including a network address; maintaining … a master participant data store that stores a master recipient profile for the specific recipient; maintaining … a data transfer history data store of a plurality of entries describing data transfers made by the senders of the plurality of senders; generating … a predicted transfer profile for the sender specific recipient profile for the particular sender, based on a subset of the entries retrieved from the data transfer history data store and the master recipient profile retrieved from the master participant data store; identifying … a deviation in data transfers to the specific recipient from the particular sender by identifying a data transfer from the particular sender to the specific recipient that deviates from the predicted transfer profile; responsive to identifying the deviation, updating … the data store of sender specific recipient profiles for the particular sender by deleting a sender specific recipient profile that is associated with the deviation to prevent erroneous routing of a subsequent data transfer from the particular sender; and providing … a list of recipients to a selection field …, to initialize a data transfer to a selected recipient, the list of recipients excluding the deleted sender-specific recipient profile." Claim 1 recites similar subject matter. Note, as indicated above (Examiner Comments), that the claim language "to initialize a  data transfer to a selected recipient" is intended use. Accordingly, this claim language does not limit the scope of the claims. The remainder of the claim language is performed by a financial institution, see specification at 0028, 0034, 0037, 0069, 0091-00101. Thus, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "one or more processors," a "user interface" which is "configured," a "device," and a "computer communications network" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data) (where, per Applicant's disclosure, data transfer recipient information is bill payee information, in the context of a bill payment system), specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data) (where, per Applicant's disclosure, data transfer recipient information is bill payee information, in the context of a bill payment system), specifically, as recited above, using computer technology (e.g., a device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1 and 6 are not patent eligible.
Dependent claims 3, 5, 10-13, 15, 19 and 21-27 describe further details of data or operations recited in claims 1 or 6, or additional operations of or closely related to the abstract idea of claims 1 or 6. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 1 recites "a computing device including persistent computer readable memory coupled to a processor adapting the computing device to," but the specification (see 0006) does not provide details on what this action ("adapting") comprises or how it is performed.
Claims 1 and 6 recite "generat[ing] a predicted transfer profile for the sender specific recipient profile for the particular sender, based on a subset of the entries retrieved from the data transfer history data store and [one of] the master recipient profile[s] retrieved from the master participant data store," but the specification (see 0094) does not provide details on what this action comprises or how it is performed. 
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 3, 5, 10-13, 15, 19 and 21-27 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 15 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope 
Claim 1 recites "provide a list of recipients to a selection field of a user interface of a sender device associated with the particular sender, the user interface of the sender device associated with the particular sender configured to initialize a data transfer to a selected recipient, …." Claim 1 is directed to a computerized data transfer system comprising a data store, a data transfer history data store, a master participant data store, and a computing device including memory coupled to a processor. Accordingly, it is not clear if claim 1 includes a computerized data transfer system comprising a data store, a data transfer history data store, a master participant data store, and a computing device including memory coupled to a processor, or also a sender device having a user interface and associated with a particular sender.
Claim 15 recites "in response …, notifying …," but does not identify what entity performs this step, thus rendering the metes and bounds of the claim unclear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3, 5 and 21-27 are rejected by virtue of their dependency from a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692